 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                              SOUTHERN DIVISION
11
     LEOBARDO VALLADARES,                     )   Case No. 8:19-cv-00487-JLS (JDE)
12                                            )
                       Petitioner,            )
13                                            )   ORDER ACCEPTING FINDINGS
                        v.                    )
14                                            )   AND RECOMMENDATION OF
     CRAIG KOENIG, Warden,                    )   UNITED STATES MAGISTRATE
15                                            )   JUDGE
                                              )
16                     Respondent.            )
                                              )
17                                            )

18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the records and files

20   herein, including the Petition (Dkt. 1), the Answer to the Petition filed by

21   Respondent (Dkt. 13), the Traverse filed by Petitioner (Dkt. 18), the Report

22   and Recommendation (Dkt. 22, “R&R”) of the United States Magistrate

23   Judge, and the Objection to the R&R filed by Petitioner (Dkt. 23).

24         Having engaged in a de novo review of those portions of the R&R to

25   which objections have been made, the Court concurs with and accepts the

26   findings and recommendation of the Magistrate Judge.

27         IT IS THEREFORE ORDERED that:

28             1. Petitioner’s request for an evidentiary hearing is denied; and
 1            2. Judgment be entered denying the Petition and dismissing this
 2              action with prejudice.
 3
 4   Dated: January 19, 2020
 5
 6                                            ______________________________
 7                                            JOSEPHINE L. STATON
                                              United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          2
